Broyles, C. J.
1. All tlie grounds of the amendment to the motion for a new trial are based upon alleged errors in the charge of the court, and are without substantial merit. The charge was a fair and substantially correct presentation of the controlling issues of the case, and, in the absence of any request for more particular instructions, was sufficiently full. None of the excerpts complained of, when considered in the light of the entire charge and the facts of the case, shows material error.
2. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Lulce and Bloodworlh, JJ., concur.